Citation Nr: 9920047	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-10 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.

2.  Entitlement to an evaluation in excess of 10 percent for 
a compression fracture of C6 with avulsion and traumatic 
arthritic changes.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired after more than twenty years of active 
service.

The issue of entitlement to a compensable evaluation for 
pseudofolliculitis barbae was withdrawn by the veteran at his 
May 1999 hearing before a member of the Board of Veterans' 
Appeals (Board).  


REMAND

Upon Department of Veterans Affairs (VA) examination of the 
heart dated in November 1998, the veteran reported having had 
flat feet all of his life.  The veteran further reported his 
feet hurt all of the time, even in the morning upon 
awakening.  It was noted the veteran reported no weakness, 
fatigue or incoordination of his feet.  The veteran also 
reported he was able to walk about three miles, and could 
stand about a half an hour before he had to sit down.  

Radiology reports of the veteran's cervical spine dated in 
November 1998 reflect an impression of chronic degenerative 
changes of the lower cervical spine.  Anterior and posterior 
osteophytes were noted with narrowing of the neural foramina 
on the right.  

Radiology reports of the veteran's feet dated in November 
1998 reflect an impression of a cortical defect in the 
superior aspect of the calcaneus just posterior to the 
calcaneotalar joint of the right foot.  

At his hearing before a member of the Board in May 1999, the 
veteran testified that standing for more than 15 minutes 
caused pain in his feet.  The veteran also testified that 
after walking for half a block to a block, he experienced 
pain in his feet and was unable to stand.  (Transcript, pages 
7-8).  In regards to his cervical spine, the veteran 
testified it was painful all of the time.  (Transcript, page 
9).  The veteran also complained of headaches and pain 
radiating from his neck.  (Transcript, pages 12, 14).  

Overall, the Board is of the opinion that additional 
development of the record is needed in order to determine the 
underlying medical issues to enable the Board to render a 
final determination.  Accordingly, this case is REMANDED to 
the Regional Office (RO) for the following development:

1.  The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers 
from whom he has received treatment for 
his pes planus and cervical spine injury 
since November 1998.

2.  The veteran should be afforded VA 
specialist examinations of his feet and 
cervical spine to determine the current 
nature and severity of his pes planus and 
C6 compression fracture.  The claims 
folder and a copy of this REMAND must be 
made available to the examiners and 
reviewed prior to the examination.  All 
necessary tests or studies should be 
performed and all findings must be 
reported in detail.  

In regards to the veteran's feet, the 
examiner is requested to state an opinion 
as to whether the veteran's pes planus is 
moderate, severe, or profound.  The 
examiner is also requested to state 
whether the veteran's pes planus is 
manifested by inward bowing of the tendo 
achillis, pain on manipulation and use, 
objective evidence of marked deformity 
(pronation, abduction, etc.), indication 
of swelling on use, characteristic 
callosities, marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, or marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances.  

In regards to the veteran's cervical 
spine, the examiner is requested to 
determine the extent of limitation of 
motion, if any.  The examiner is also 
requested to render an opinion as to 
whether any limitation of motion is 
slight, moderate, or severe.  

The examiner is requested to specifically 
comment upon the extent, if any, to which 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
veteran, results in functional loss.  The 
examiner should carefully elicit all of 
the veteran's subjective complaints 
concerning his cervical spine and offer 
an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints, including but not limited to 
weakness, pain, and loss of sensation.

The examiner should also comment on the 
whether the veteran's service-connected 
cervical spine causes weakened movement, 
excess fatigability, and incoordination.  
The examiner should comment on the 
severity of these manifestations and 
their effect on the ability of the 
veteran to perform daily activities and 
average employment in a civilian 
occupation.  

All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims file.  A complete 
rationale for any opinion expressed must 
be provided.

3.  After the above-requested development 
has been completed to the extent 
possible, the RO should review the claims 
file to ensure that all of the foregoing 
requested development has been completed 
in its entirety.  In particular, the RO 
should review the examination reports and 
requested opinions to ensure complete 
compliance with the directives of this 
REMAND.  Corrective procedures should be 
implemented if necessary.  

4.  After completion of the above-
requested development, the RO should 
review the issues of entitlement to an 
evaluation in excess of 10 percent for 
pes planus, and entitlement to an 
evaluation in excess of 10 percent for a 
compression fracture C6 with avulsion and 
traumatic arthritic changes.  
Consideration of the veteran's 
compression fracture C6 with avulsion and 
traumatic arthritic changes should be in 
accordance with 38 C.F.R. §§ 4.14, 4.40, 
4.45, and 4.59.  The review should also 
include consideration of whether an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is warranted, and the RO 
should include the regulation in any 
subsequent supplemental statement of the 
case.  

If the benefit sought on appeal is not granted, the veteran 
should be given a supplemental statement of the case with 
regard to the additional development and afforded the 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  No action is required of the veteran until he 
receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










